                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                           IN THE UNITED STATES DISTRICT COURT

                                  8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     KENDRA SULLIVAN, et al.,                       Case No. 19-cv-03187-MMC
                                  11                   Plaintiffs,
                                                                                        ORDER DENYING PLAINTIFFS'
                                  12             v.
Northern District of California




                                                                                        ADMINISTRATIVE MOTION TO
 United States District Court




                                                                                        EXTEND TIME TO RESPOND TO
                                  13     SAFEWAY, INC., et al.,                         MOTION TO DISMISS
                                  14                   Defendants.                      Re: Dkt. No. 38
                                  15

                                  16          Before the Court is plaintiffs’ Administrative Motion, filed October 14, 2019,

                                  17   whereby plaintiffs seek to extend to October 29, 2019, the deadline to oppose

                                  18   defendants’ Motion to Dismiss. Defendants have filed opposition. Having read and

                                  19   considered the papers filed in support of and in opposition to the Administrative Motion,

                                  20   the Court rules as follows.

                                  21          On August 23, 2019, defendants filed the above-referenced Motion to Dismiss.

                                  22   Thereafter, by stipulation approved September 6, 2019 (see Dkt. No. 34), the Court

                                  23   extended to October 14, 2019, the deadline for plaintiffs’ response, thereby affording

                                  24   plaintiffs seven weeks within which to file their opposition.

                                  25          In seeking an eleventh-hour further extension, plaintiffs state they are in the

                                  26   process of drafting a consolidated complaint that may moot defendants’ motion to

                                  27   dismiss. Plaintiffs have not, however, explained why they could not have filed such

                                  28   consolidated pleading, or, in the alternative, an opposition to defendants’ motion, on or
                                  1    before the stipulated deadline.1

                                  2          Accordingly, good cause not having been shown for the relief requested, plaintiffs’

                                  3    Administrative Motion is hereby DENIED.

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: October 18, 2019
                                                                                             MAXINE M. CHESNEY
                                  7                                                          United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27         1
                                              This order is not, however, intended to set a deadline as to any consolidated
                                  28   complaint.

                                                                                  2
